CERTIFICATE OF AMENDMENT OF THE ARTICLES OF INCORPORATION OF DUCKWALL-ALCO STORES, INC. Business Entity ID No: 67603 Pursuant to the provisions of the Kansas General Corporation Code, the undersigned, being the duly elected and acting President-Chief Executive Officer of Duckwall-ALCO Stores, Inc., a Kansas corporation (the "Corporation"), hereby certifies as follows: 1.The name of the Corporation is:Duckwall-ALCO Stores, Inc. 2.Article One of the For Profit Articles of Incorporation is amended so that, as amended, such Article is read in its entirety as follows: ARTICLE I "FIRST. The name of the corporation is: ALCO STORES, INC." 3.This amendment was duly adopted in accordance with the provisions of K.S.A. § 17-6602. 4.The effective date of this amendment is July 6, 2012. I declare under penalty of perjury under the laws of the state of Kansas that the foregoing is true and correct. Executed on the 27th day of June, 2012. /s/ Richard E. Wilson Richard E. Wilson President-Chief Executive Officer
